Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/31/2021 has been entered.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in DE on 07/10/2017. It is noted, however, that applicant has not filed a certified copy of the DE102017211769.9 application as required by 37 CFR 1.55. As stated in MPEP 215 (II) a copy of the certified copy filed by applicant, including a copy filed via EFS Web, will not satisfy the requirement in 37 CFR 1.55(g) for a certified copy. See MPEP 215.01 for information on the electronic priority exchange and MPEP 215.02 about the time for filing certified copies. 
Allowable Subject Matter
Claims 1-2, 6, 9-11, and 13-16 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is previously cited Straihammer (US 4,983,121) which discloses a dental hand piece (dental handpiece of figure 1), comprising a housing (1) and drive train (11) with a coupling element for drive (which is functionally and structurally equivalent found in part 11b and c which has cavity 48 for drive motor 12), wherein the housing radially surrounds the drive trains (see figure 1 and col 3, lines 16-17 which calls the base member 11 the internal parts of the dental handpiece) wherein the housing (1) has a first and second housing end (first and second end portions 33 and 35, see figures 1 and 4) and wherein the housing is held on the drive train on the first and second end (see figure 1), wherein between the first housing end (35) and the coupling element (11b and c) there is arranged a decoupling element, which is strictly springy or springy and damping in the axial direction (a functional and structural equivalent found in the embodiment of figures 2-3 the first elastic member 47 which is disclosed as axially clamping or fixing the parts 1 and 11 in col 3, lines 20-30 and in the embodiment of figure 9 the first elastic member 41 which is disclosed as axially fixing in col 6, lines 15-18; wherein the strictly springy and springy damping is interpreted as a spring or elastic material which is able to dampen vibration and/or is deformable in an elastic manner as required by a spring, as such in view of the specification and the known definitions of springy and damping), whereas the second housing end (33) is braced rigidly against the drive train (11, by the use of O-ring 46 /element 43 and lock in means is actuated by an actuation element 10 in the embodiments of figure 2-3), and that the housing (1) is braced with respect to the coupling element (l1b and c) in the axial direction by means of the decoupling elements (41 or 4 7, see col 6, lines 1-25 which discloses the axial fixing of the parts I and 11), wherein the decoupling element (elastic member 47) located between a support ring (slide collar or ring 18) which attaches to the housing (1, see figure 1-2) and a coupling cover (threaded portion 17).
Straihammer fails to disclose a coupling cover is attached to the coupling element by screws which are distributed over the periphery of the coupling cover and which press time coupling cover against the coupling element, wherein the coupling cover and the coupling element are not directly connected to the housing, the dental handpiece has a stop in the coupling region that is comprised of the coupling cover, decoupling element and a support ring which receives the housing the first housing end in the axial direction in a strictly stringy or springy and damping manner in a configuration to prevent said rigid connections between the housing and the coupling clement at the first housing end, by the decoupling clement being disposed between a first axial support surface of the support ring that is connected to the housing and a second axial support surface that is located on the coupling cover which is attached to the coupling clement, wherein the decoupling element is pressed in the axial direction against a support surface, which is at least inclined in a portion thereof. 
Vaccaro (US 4,614,498) discloses a decoupling element (clip 46) being between a first axial support surface located on the support ring (the inner surface of the outer race 40 as seen in figure 2)  and a second axial support surface is located on the coupling surface (the axial support surface being the shoulder 39 and the coupling cover being 20), but fails to disclose or render obvious a coupling cover is attached to the coupling element by screws which are distributed over the periphery of the coupling cover and which press time coupling cover against the coupling element and to disclose the decoupling clement being disposed between a first axial support surface of the support ring that is connected to the housing and a second axial support surface that is located on the coupling cover which is attached to the coupling clement, wherein the decoupling element is pressed in the axial direction against a support surface, which is at least inclined in a portion. As such, claim 1 is not anticipated or considered obvious in view of the prior art of record. Claims 2, 6, 9-11, and 13-16 are considered allowable based on claim dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNEL N WRIGHT whose telephone number is (571)272-9671. The examiner can normally be reached Mon. -Fri. 9:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.B./Examiner, Art Unit 3772                                                                                                                                                                                                        
/JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772